SWAN, Circuit Judge
(concurring).
The defendant’s plan for “wage premiums” to be measured by “imaginary stock-holdings” was put into operation before the passage of the Fair Labor Standards Act of 1938. The announcement to the employees stated that the plan was to take the place of the company’s former practice of extending “courtesies to you in the form of a picnic allowance at mid-year and a Christmas gift at approximately the year end and in other ways.” At the time of the adoption of the plan the plant employees were paid a base hourly rate plus a production incentive bonus of approximately 25% of the hourly rate. After enactment of the Fair Labor Standards Act the company has paid time and one-half upon these amounts for all overtime. In addition, it has paid “imaginary dividends” to employees who are still ' in its service on the quarterly dividend date but has not included these payments in figuring overtime. If free to do so, I would treat the “imaginary dividend” as being a Voluntary donation, like a Christmas gift, *47rather than a part of the employee’s “regular rate” of pay. But since authoritative decisions appear to preclude so treating them, I reluctantly concur in the result of my brothers’ opinion.